Citation Nr: 0940092	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD).

2.  Entitlement to service connection for low back and neck 
pain.

3.  Entitlement to service connection for left knee pain.

4.  Entitlement to service connection for shortness of 
breath, claimed as an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), to include 
a claim for total disability compensation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2001 and from June 2004 through November 2005; the 
Veteran's second period of service was in Kuwait and Iraq.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and subsequent rating decisions 
addressing the same claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a September 2009 Informal Hearing Presentation, the 
Veteran's representative contends that the Veteran's 
allegations have raised a claim for TDIU.  This claim 
requires further action by the agency of original 
jurisdiction, and is addressed in the Remand appended to this 
decision, consistent with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The claim of entitlement to service connection for GERD, and 
the claim for TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has complained of low back or neck pain on 
several occasions, including during and following his periods 
of active service, but no medical diagnosis of a disorder 
other than pain has been assigned for the Veteran's 
complaints of neck and back pain.  


2.  The Veteran sought evaluation for left knee pain on 
several occasions, including during service, but no medical 
diagnosis of a disorder of the left knee other than pain has 
been assigned for the Veteran's current complaints of left 
knee pain.  

3.  The Veteran's complaints of shortness of breath have been 
attributed to nicotine dependence, for which service 
connection is prohibited, and to PTSD, for which service 
connection is already in effect.  

4.  The Veteran's service-connected PTSD is manifested by 
depression, anxiety, irritability, physical symptoms, 
increased consumption of alcohol, industrial impairment, and 
Global Assessment of Functioning scores ranging from 30 to 
50, but is not manifested by symptoms such as illogical, 
obscure, or irrelevant speech, severe memory loss, or 
disorientation to time or place.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back or neck 
pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for left knee pain 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for shortness of 
breath, including as an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

4.  The criteria for an increased initial evaluation from 50 
percent to 70 percent for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders, and contends that he is 
entitled to an initial evaluation in excess of 50 percent for 
PTSD.  Before assessing the merits of the appeal, VA's duties 
to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran received notice of the criteria for service 
connection and notice of VA's duties to him generally in a 
letter issued in December 2005, shortly after the Veteran 
submitted his claims in November 2005.  The Board notes that 
the Veteran was not provided with notice of the criteria for 
assigning a disability rating and for assigning an effective 
date for an increased rating until February 2008.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as 
service connection has not been granted for any disorder 
addressed in this decision, the timing of such notice is 
moot.  

As to the claim for an increased initial evaluation for PTSD, 
this claim arises from the Veteran's disagreement following 
the original grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated.  No additional notice is required where a 
claim has not only been substantiated but has also been 
granted; any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to this claim.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claims addressed in 
this decision.  In particular, the Veteran's contentions in 
his statements in his January 2007 notice of disagreement 
demonstrate that he was aware of the criteria for 
establishing service connection, and was aware that VA would 
consider his lay statements in the adjudication of the 
claims.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  



B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records from each of the Veteran's periods of 
service are associated with the claims file.  Post-service 
private treatment records identified by the Veteran have been 
obtained.  VA clinical records have been obtained.  The 
Veteran has been afforded VA examination for each of the 
claimed disorders addressed in this decision.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that arthritis 
manifested within one year following a Veteran's service 
discharge is service-connected.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of 
operations in Iraq during his period of service ending in 
November 2005, service connection may also be established 
under 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  See 71 
Fed. Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 
C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Entitlement to service connection for low back and neck 
pain

In 1997 and in July 2000, the Veteran complained of low back 
pain.  Service treatment records reflect that a diagnosis of 
mechanical back pain was assigned in July 2000.  At the 
December 2000 separation examination, a diagnosis of 
mechanical low back pain was again assigned.  The Veteran 
sought treatment for rib cage pain and a possible pulled 
muscle, lower back, in July 2004.  There was no further 
treatment of those complaints during the remainder of the 
Veteran's service.  He complained of numbness in the fingers 
in July 2005.  At the October 2005 separation examination, 
the Veteran reported back pain during service.  The examiner 
did not assign a diagnosis in connection with that complaint.  

Following service, in March 2001, March 2003, and August 
2007, complaints of back pain were noted.  Radiologic 
examination conducted in September 2007 disclosed that the 
Veteran had a sixth, transitional, lumbar vertebra.  On VA 
examination conducted in January 2006, the examiner noted the 
Veteran's complaints of low back pain, and conducted 
radiologic examinations of the lumbar spine.  The examiner 
noted that radiologic examination of the lumbar spine in 
anterior-posterior, lateral, and oblique views disclosed no 
abnormality.  The examiner also requested radiologic 
examination of the cervical spine.  The examination was 
interpreted as disclosing that the cervical spine was normal.  
The examiner assigned a primary diagnostic code of 
"normal."

An October 2007 magnetic resonance imaging (MRI) examination 
of the thoracic and lumbar spine was interpreted as normal.  
The Veteran continued to complain of back pain in January 
2008 and February 2008.  Anti-inflammatory medication was 
prescribed, but no medical diagnosis for the Veteran's 
complaints of back or neck pain was assigned.  The Veteran 
thereafter complained of stiffness in multiple joints, but no 
diagnosis was assigned for that complaint.

The Court of Appeals for Veterans Claims (Court) has held 
that, for purposes of Veterans' benefits, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is competent to report that he currently has back 
pain and neck pain, and the service treatment records 
establish that the Veteran's report that he complained of 
back pain in service is accurate.  However, the cause of back 
pain is not readily observable by a lay individual.  The 
Veteran, as a lay person, cannot give competent testimony as 
to either a medical diagnosis or as to the etiology of pain, 
and thus, while his complaints of pain are credible, his 
contentions that his current back and neck pain was incurred 
in service carry little probative value, in light of a record 
completely devoid of any medical diagnosis for back or neck 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Veteran's contention that his current back or 
neck pain is related to the back pain he reported in service 
is not competent medical evidence to support such a factual 
finding.  

The October 2007 MRI examination disclosed no abnormality of 
the back.  No medical provider has assigned a current 
diagnosis for the Veteran's complaints of back or neck pain.  
Without medical evidence that the Veteran has an identifiable 
disorder underlying his complaints of neck or back pain, the 
Board is not authorized to grant service connection for back 
or neck pain.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The criteria 
for service connection for back or neck pain are not met, in 
the absence of evidence of a medical disorder which may be 
defined as a disability for which service connection may be 
granted.  The claim must be denied.

2.  Claim for service connection for left knee pain

At the time of December 2000 service separation examination, 
the Veteran reported knee pain.  A diagnosis of 
patellofemoral syndrome was assigned.  At his October 2005 
separation examination, the Veteran reported knee pain during 
service, but declined treatment.  No diagnosis was assigned.  
Following the Veteran's claim for service connection for a 
left knee disorder, VA examination was conducted in January 
2006.  The examiner noted the Veteran's complaints of knee 
pain.  The examiner requested radiologic examination of the 
left knee.  No soft tissue or bony abnormality was found.  
The examiner assigned a primary diagnostic code of "normal" 
for the Veteran's complaints of left knee pain.

In March 2007 and in August 2007, the Veteran again reported 
knee pain.  In September 2007, the Veteran reported that pain 
was worse in the left knee than in the right knee.  The 
provider noted that there was crepitus in both knees, worst 
in the left knee.  The Veteran was observed to have an 
antalgic gait in October 2007.  He complained of his knees 
popping and reported hyperextension.  Radiologic examination 
disclosed that the Veteran's left knee was normal, and was 
unchanged from February 2007.  Isometric exercises were 
prescribed.  The providers directed additional evaluation, 
including laboratory examination of the blood, but no cause 
for the Veteran's complaint of arthralgia (joint pain) was 
found.  VA outpatient clinical records through May 2008 
reflect that the Veteran has continued to complain of pain in 
his joints, including the left knee.  No diagnosis has been 
assigned for left knee pain.

The Veteran is competent to report that he currently has left 
knee pain.  However, the cause of pain in a knee is not 
readily observable by a lay individual.  The Veteran, as a 
lay person, cannot give competent testimony as to either the 
medical diagnosis underlying knee pain or as to the etiology 
of knee pain.  Thus, his contentions that his current left 
knee pain was incurred in service and has been chronic and 
continuous since service carry little probative value, in 
light of a record completely devoid of any medical diagnosis 
for left knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Veteran's contention that his left knee pain is 
related to pain he reported in service is not competent 
medical evidence to support such a factual finding.  

The Veteran's complaint that he has pain in the left knee is 
credible.  However, as noted above, pain alone is not defined 
as a "disability" for purposes of Veterans' benefit.  In 
the absence of a medically diagnosed "disability," the 
Board is not authorized to grant service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

3.  Claim for service connection for shortness of breath

At the time of VA examination conducted in January 2006, the 
Veteran reported shortness of breath after exerting, running, 
or walking long distances.  The Veteran's breath sounds were 
normal, his lungs were clear on radiologic examination, and 
there was no abnormality of the sinuses on radiologic 
examination.  The examiner did not assign a diagnosis for the 
Veteran's complaints of shortness of breath.  The examiner 
did note that the Veteran used cigarettes.

Radiologic examination of the lungs conducted in February 
2007 again disclosed no abnormality and was unchanged since 
the 2006 radiologic examination.  Several providers noted the 
Veteran's history of use of cigarettes, and recommended 
smoking cessation treatment.  However, no diagnosis other 
than additional to tobacco was identified.  

The provider who treated the Veteran for PTSD in March 2008 
noted the Veteran's complaints of daily anxiety, shortness of 
breath and palpitations.  

No examiner or provider has identified any abnormality of the 
Veteran's lungs or respiratory system.  No diagnosis of a 
medical disorder has been assigned for the Veteran's 
shortness of breath.  The providers have consistently 
indicated that the Veteran should stop smoking, even though 
no disorder of the lungs or pulmonary system has been found.  
As noted above, an undiagnosed illness is defined as a 
condition that by history, physical examination and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  In this case, the providers have, in essence, 
attributed the Veteran's shortness of breath to known use of 
cigarettes.  Thus, the Veteran's complaint of shortness of 
breath is not an undiagnosed symptoms or illness, since the 
providers have attributed those symptoms to a known cause.  
However, by statute, service connection of disability 
attributable to the use of tobacco products by a Veteran 
during the Veteran's service is prohibited.  38 U.S.C.A. § 
1103.  To the extent that the Veteran's shortness of breath 
is related to use of cigarettes, service connection is not 
authorized.

The Board further notes that the provider who treated the 
Veteran for PTSD in March 2008 noted, among other symptoms of 
PTSD, that the Veteran complained of daily anxiety, shortness 
of breath, and palpitations.  To the extent that the 
Veteran's shortness of breath is a manifestation of service-
connected PTSD, that symptom has been considered in 
determining the severity of PTSD.  This medical evidence is 
also unfavorable to the claim that shortness of breath is a 
symptom of an undiagnosed illness.

The Veteran's shortness of breath has been attributed to two 
known, diagnosed disorders, nicotine dependence and service-
connected PTSD.  Service connection for nicotine dependence 
is prohibited by law; service connection for PTSD has already 
been granted.  The preponderance of the evidence establishes 
that shortness of breath is not a manifestation of an 
undiagnosed illness.  The preponderance of the evidence is 
against the claim for service connection for shortness of 
breath, either as a diagnosed disorder or as an undiagnosed 
disorder.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, as the great 
preponderance of the evidence is against the claim.  

II.  Claim for increased initial evaluation in excess of 50 
percent for PTSD 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

The Veteran has been granted service connection for PTSD, and 
a 50 percent evaluation has been assigned for that disability 
under 38 C.F.R. § 4.1310, Diagnostic Code (DC) 9411.  Under 
DC 9411, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

Initially, the Veteran sought treatment for a psychiatric 
disorder in April 2006, when less than six months had elapsed 
after his service discharge.  The Veteran was drinking 
heavily, his marriage was threatened, and his relationship 
with his children was strained.  A GAF score of 30 was 
assigned.  This GAF score is commensurate with severe 
disability, warranting a 70 percent evaluation.

The Veteran's employer counseled him for absenteeism in 2007.  
In April 2007, the Veteran was suspended, according to a Vet 
Center record.  The Veteran lost his employment after he was 
arrested in early 2007.  The Veteran was seen by two VA 
providers in April 2007.  A GAF score of 50 was assigned on 
outpatient evaluation.  The examiner who conducted evaluation 
for compensation purposes assigned a GAF score of 40.  While 
the GAF of 50 is consistent with a 50 percent evaluation, the 
assigned GAF score of 40 warrants a 70 percent evaluation.

A GAF score of 50 was assigned in July 2007 and again in 
August 2007.  In September 2007 and in November 2007, GAF 
scores of 45 were assigned.  The Veteran obtained employment 
in August 2007 and returned to work.  He and his wife 
reconciled, and they were living together in November 2007.  
This evidence reflects that the severity of the Veteran's 
PTSD was decreased during this time, and was no more than 50 
percent disabling.

However, the VA treatment records reflect that the Veteran 
continued to minimize his use of alcohol.  In December 2007, 
the Veteran reported that he had quit drinking alcohol 
entirely, and indicated a desire to return to active service 
and to serve again in Iraq.

In March 2008, the Veteran reported that he had remained 
sober for 4 months.  However, his wife was seeing another 
man, and the Veteran had returned to his parents' home.  He 
was in the process of obtaining a divorce.  He reported that 
he had not spoken to his children about these problems.  He 
reported irritability, anxiety, palpitations, and daily 
shortness of breath.  He reported daily thoughts of suicide 
and homicide, but stated he would be able to resist these 
thoughts because of his children.  No GAF score was assigned.  
VA treatment records through May 2008 disclose no GAF score.  
Although no GAF score was assigned during this period, the 
Veteran's daily thoughts of suicide and homicide, and daily 
manifestations of physical symptoms of PTSD, including 
palpitations and shortness of breath, are more consistent 
with a 70 percent evaluation for PTSD than with a 50 percent 
evaluation.  

There were periods during the pendency of the appeal when the 
Veteran symptoms warrant a 50 percent evaluation.  During 
other periods, a 70 percent evaluation is warranted.  The 
Board finds that the Veteran was not able to sustain 
improvement to a decreased severity of symptoms for more than 
brief periods during the pendency of the appeal.  The 
Veteran's symptoms were consistent with a 70 percent 
evaluation for a majority of the appeal period, so an 
increase in the initial evaluation from 50 percent to 70 
percent is warranted. 

However, the preponderance of the evidence is against a 
schedular evaluation in excess of 70 percent, as the Veteran 
does not meet any criterion listed for a total (100 percent) 
schedular rating.  There is no evidence that he has 
persistent delusions or hallucinations, that his behavior is 
grossly inappropriate, that he manifests intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), or that he 
manifests disorientation to time or place.  He has discussed 
thoughts of hurting himself or others, but his treating 
providers have not indicated that these thoughts are so 
serious as to result in a plan for such actions or so serious 
or persistent as to require specific or immediate treatment.  
The preponderance of the evidence is against a finding that 
the Veteran meets the criteria for an evaluation in excess of 
70 percent for his service-connected PTSD.  The Veteran has 
raised a claim for TDIU, and that claim, which requires 
consideration of an extraschedular evaluation by the agency 
of original jurisdiction under 38 C.F.R. § 3.321(b), is 
addressed in the REMAND portion of this decision, below.  
Therefore, further consideration by the Board of an 
extraschedular evaluation in excess of 70 percent is not 
appropriate at this time.  

The criteria for an increased initial evaluation from 50 
percent to 70 percent for service-connected PTSD are met, but 
the criteria for a higher rating are not met at this time.  
The preponderance of the evidence is against a more favorable 
initial evaluation.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
evaluation in excess of 70 percent for PTSD.  An increased 
initial evaluation to 70 percent, but no higher, may be 
granted.  


ORDER

The appeal for service connection for low back and neck pain 
is denied.

The appeal for service connection for left knee pain is 
denied.

The appeal for service connection for shortness of breath, 
including as an undiagnosed illness, is denied.

An increased initial evaluation from 50 percent to 70 percent 
for service-connected PTSD is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only. 


REMAND

At the time of VA examination conducted in January 2006, the 
Veteran reported acid reflux.  He reported taking over-the-
counter Rolaids.  A diagnosis of GERD was assigned, and the 
most recent VA clinical records reflect that medication to 
control acid reflux has been prescribed for the Veteran by 
VA.  The RO noted that the Veteran's service treatment 
records disclosed no evidence of diagnosis of GERD in 
service.  
However, direct incurrence and diagnosis of a disorder in 
service is not the only basis for an award of service 
connection.  Service connection may also be granted for 
disorders which are proximately due to or the result of 
service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Remand of the claim of entitlement to service 
connection for GERD is required so that all possible bases 
for service connection for this disorder may be considered.  

After the claim for GERD is considered, the claim for TIDU 
should be addressed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran an opportunity to 
identify any VA or private, non-VA clinical 
record or opinion or non-clinical information 
that might assist him to substantiate his 
claims, including records regarding industrial 
impairment, such as statements former 
employers, former employers, fellow employees 
or supervisors, and former fellow employees or 
supervisors.

2.  Obtain current VA treatment records from 
May 2008 to the present.

3.  Schedule the Veteran for a VA 
gastrointestinal examination.  The claims 
folder should be provided to the examiner for 
review prior to the examination, and the 
examiner should indicate in the examination 
report that the claims folder was reviewed.  
Following a thorough examination, including 
any necessary diagnostic testing, the examiner 
should assign a diagnosis for each current 
gastrointestinal disorder.  The examiner 
should provide an opinion regarding the 
following:

(a) Is it at least as likely as not (50 
percent or greater likelihood) that the 
Veteran has a current gastrointestinal 
disorder claimed as GERD which was first 
manifested during the Veteran's service 
(January 1997 to January 2001 and June 2004 
through November 2005) or was incurred in 
service?
(b) Is it at least as likely as not (50 
percent or greater likelihood) that the 
Veteran has a current gastrointestinal 
disorder, claimed as GERD, which is the result 
of, or is permanently aggravated by, a 
service-connected disability, to include PTSD?

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

The examiner should provide a detailed 
rationale for the opinion expressed.  

4.  The claim for TDIU must be deferred the 
pending claim for service connection is 
addressed.  Medical evidence or examination 
which discloses the current severity of each 
service-connected disability must be 
associated with the claims file.  If current 
clinical evidence as to the severity of any 
service-connected disability is not of record, 
the Veteran should be scheduled for VA 
examination with each appropriate medical 
specialist as necessary to provide an opinion 
as to the industrial impairment resulting from 
each service-connected disability.  The 
examiner(s) should be provided with a list of 
each service-connected disability to be 
addressed at the examination(s).  Each 
examiner should describe the tasks required by 
employment which would be impaired as a result 
of the service-connected disability.  

5.  Upon completion of all requested 
development, each claim on appeal should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


